DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed 02/24/2021.
Assignee’s representative alleges that an interview on 02/22/2021 occurred and that proposed amendments were discussed (Remarks, page 16).  Examiner disputes this allegation.  No such interview between Mr. Francis L. Dunn (Registration Number 57,972) and Examiner has occurred with respect to the instant application.  Mr. Dunn attempted to set up a telephonic interview through a series of telephone calls and e-mails to the Examiner, however a mutually agreeable time was never reached, and Examiner’s request for Mr. Dunn to file an Interview request form in PALM with his signature was not performed.  Examiner left voice messages with Mr. Dunn on 02/19/2021 and 02/24/2021 that this filing would be needed as no Attorneys of Record are listed in the instant file wrapper, and Examiner also proposed times for an interview, 
The previous objections to the specification are withdrawn in light of Applicant’s amendments.
The previous U.S.C. 101 rejections are withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1, 11, and 19 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2015/0249998 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0352584 A1 to Hassan in view of U.S. Publication No. 2015/0249998 A1 to Long et al. (“Long”).

As to claim 1, see similar rejection to claim 19.  
As to claim 11, see similar rejection to claim 19.

As to claim 19, Hassan discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (fig. 10, para. 0095-0099, base station with processor, memory/storage with codes and instructions, executed by processor), comprising: accessing communication-related data representative of a communication quality value of an uplink communication connection (fig. 3, para. 0053, base station receives uplink transmissions including a QoS parameter (i.e. communication quality value)); and controlling at least one parameter of a group of parameters associated with the uplink communication connection, based on a result of analyzing the communication quality value and a first threshold value relating to the communication quality value, to facilitate increasing the communication quality value (fig. 3, para. 0053, base station monitoring trigger parameters with values, which are associated with the QoS, to determine if the trigger parameter is met, by comparing the received QoS parameter (i.e. communication quality value) to the trigger parameter value (i.e. first threshold value); para. 0054, 0056, base station then sends a request for auxiliary resources which are then provided for uplink transmissions (i.e. controlling at least one parameter);  para. 0022, embodiments of the disclosure improve QoS associated with uplink data stream).
Hassan does not expressly disclose wherein the group of parameters comprises a parameter relating to a number of physical resource blocks utilized for an uplink transmission, and wherein the controlling comprises: during a time period, in response to determining that the communication quality value does not satisfy the threshold value 
Long discloses when (i.e. “when” implies a time period) the measured SINR is higher than the threshold SINR for B[i] and O.sub.CQI[J] (as retrieved from H[i][J]), the number of RBs may be reduced, and to achieve this, the next lower number of RBs in B, i.e., B[i-1] is selected (para. 0056). 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the reduction of RBs of Long into the invention of Hassan. The suggestion/motivation would have been to have a transmission of stand-alone aperiodic CSI reporting for carrier aggregation in LTE networks (Long, para. 0001).  Including the reduction of RBs of Long into the invention of Hassan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Long.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0352584 A1 to Hassan in view of U.S. Publication No. 2015/0249998 A1 to Long et al. (“Long”) and in further view of U.S. Publication No. 2020/0288394 A1 to Chhabra et al. (“Chhabra”).

As to claim 2, Hassan and Long further discloses the method of claim 1, wherein the communication condition metric is an error rate, a channel interference level, or network interference level (Hassan, para. 0053).

	Chhabra discloses it is desired that the signal-to-noise ratio (SNR) or signal-to-interference plus noise ratio (SINR) of uplink communications signals received by the eNB as transmitted by the UE be of a certain level to provide the desired quality level of communications (para. 0003).

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the SINR of Chhabra into the invention of Hassan and Long. The suggestion/motivation would have been to provide the desired quality level of communication (Chhabra, para. 0003).  Including the SINR of Chhabra into the invention of Hassan and Long was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chhabra.
Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0352584 A1 to Hassan in view of U.S. Publication No. 2015/0249998 A1 to Long et al. (“Long”) and in further view of U.S. Publication No. 2018/0337752 A1 to CHOI et al. (“Choi”).  

As to claim 10, see similar rejection to claim 18.

As to claim 18, Hassan and Long does not expressly disclose the system of claim 11, wherein the group of parameters comprises a packet reception parameter 

Choi discloses it is assumed that a total of four times of repetitive transmission is set (i.e. packet reception parameter, as a transmission implies reception with an ACK as further explained). Although the instant embodiment illustrates an example in which the uplink scheduling information, uplink data, and HARQ -ACK are set (i.e. tag) to have the same number of times of repetition, such pieces of information may be set to be different from each other by a higher layer signal or may be adjusted to be different dynamically by an L1 signal (para. 0235).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the HARQ of Choi into the invention of Hassan and Long. The suggestion/motivation would have been to communicate control channels by low-cost terminals (Choi, para. 0001).  Including the HARQ of Choi into the invention of Hassan and Long was within the ordinary ability of one of ordinary skill in the art based on the teachings of Choi.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0352584 A1 to Hassan in view of U.S. Publication No. 2015/0249998 A1 to Long et al. (“Long”) and in further view of U.S. Publication No. 2017/0041923 A1 to PARK.  
As to claim 20, Hassan and Long does not expressly disclose the non-transitory machine-readable medium of claim 19, wherein the parameter is a first parameter, wherein the number is a first number, and wherein the group of parameters comprises the first parameter relating to the first number of the physical resource blocks utilized for the uplink transmission, a second parameter relating to a modulation and coding scheme value associated with the uplink transmission, and a third parameter relating to a second number of repetitions of a transmission of a data packet during the uplink transmission.

	PARK discloses an exemplary embodiment of the present invention may determine whether to transmit a UCI on a PUSCH, or may determine at least how many periodic CSI reports need to be included in a UCI which is to be transmitted on a PUSCH, based on one or more out of the number of periodic CSI reports, the number of PRBs allocated for a PUSCH transmission, and an MCS (para. 0177).

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the periodic CSI reports, number of PRBs, and MCS of PARK into the invention of Hassan and Long. The suggestion/motivation would have been to transmit or receive through a PUCCH .

Allowable Subject Matter
Claims 3-9, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.